 Case 1:21-cr-00028-APM Document 112 Filed 03/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                      *
vs.                                                *   Case No.: 21-CR-28-APM
THOMAS EDWARD CALDWELL                             *
       *       *       *      *       *       *        *     *       *      *       *

                                             ORDER
                                                  Unopposed Motion to Modify Conditions of
Release, it is hereby ordered by the United States District Court for the District of Columbia that
the Motion be granted and that the Defendant be permitted to attend church services each Sunday
as approved and verified by Pretrial Services.


                                                                     2021.03.29
                                                                     16:49:49
                                                                     -04'00'
       __________________                     ____________________________________
       Date                                   Honorable Amit P. Mehta
                                              United States District Court
